internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-118676-99 date date trust unitrust unitrust a b charity court dear this letter responds to a date request and subsequent correspondence submitted by the authorized representatives of trust concerning the federal tax consequences of a proposed division of trust the information submitted states that a and b established trust on date trust was intended to be a charitable_remainder_unitrust within the meaning of sec_664 of the internal_revenue_code a and b are co-trustees and were husband and wife when trust was established a and b have recently been involved in marital dissolution proceedings in connection with the marital dissolution proceedings a stipulation consent and order was entered by court which authorized the trustees to divide trust into two separate and distinct unitrusts paragraph of trust provides for annual unitrust payments to be made in equal proportions to a and b during their joint lifetimes and after the death of either of them wholly to the survivor during his or her lifetime the unitrust payment equals the smaller of i the trust income for the taxable_year and ii a fixed percentage amount equal to percent of the net fair_market_value of the trust assets as of the first business_day of the first calendar month of the taxable_year paragraph of trust provides that any income for any taxable_year in excess of the fixed percentage amount for such year shall be paid to the recipients to the extent that the aggregate of the yearly amounts paid in prior years to such person or persons was less than the aggregate of the fixed percentage amounts computed on the valuation dates any income of the trust for a taxable_year shall be added to principal to the extent such income exceeds the sum of the fixed percentage amount for such year and any deficiency payable paragraph of trust provides that upon the death of the last surviving unitrust recipient all of the principal and income of the trust other than any amount due to the last surviving recipient must be distributed to charity a and b now propose to divide trust into two separate charitable_remainder trusts each of which is intended to be a charitable_remainder_unitrust within the meaning of sec_664 unitrust and unitrust a will be the sole trustee of unitrust and b will be the sole trustee of unitrust pursuant to the proposed division of trust into two separate trusts the trustees have agreed to an equitable allocation and division on a pro_rata basis of the assets of trust between the two separate and distinct trusts with all of the other original terms of trust to remain the same each of the new unitrusts will be allocated one-half of the assets of trust in addition since trust was established there are accumulated amounts in trust representing the unpaid increment between the aggregate of the income actually paid in prior years and the aggregate amount determined by applying the fixed percentage to the value of trust's assets each year as part of the proposed division of trust the trustees have agreed to and will request court approval to equally allocate the make-up deficiency amount fifty percent to unitrust and fifty percent to unitrust this equitable allocation will allow each separate unitrust to have a make-up deficiency reserve for future payments of trust income sec_2 of unitrust provides that in each taxable_year of the trust the trustee shall pay the unitrust_amount to a during a’s lifetime and after a’s death to b sec_2 of unitrust provides that in each taxable_year of the trust the trustee shall pay the unitrust_amount to b during b’s lifetime and after b’s death to a both unitrust and unitrust will terminate upon the death of the last-surviving noncharitable recipient you have requested the following rulings that the proposed division of trust into two separate and distinct unitrusts each of which is intended to comply with the requirements under sec_664 of the code will not cause either trust to fail to qualify as a charitable_remainder_unitrust under sec_664 that the proposed division of trust will not cause trust unitrust unitrust or the trustees to realize income or gain for federal_income_tax purposes or have any other adverse federal_income_tax consequences that the equitable allocation between unitrust and unitrust of the aggregate of the make-up deficiency amounts that have accumulated will not cause the loss of any of the make-up deficiency amounts accumulated to date or have any adverse federal_income_tax consequences for trust unitrust unitrust or the trustees issue based upon the information provided and the representations made we conclude that the division of trust into two separate trusts will not cause either trust or the resulting two trusts to fail to qualify as charitable_remainder trusts under sec_664 of the code issues and sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because it has been represented that the assets of trust will be allocated among the two new unitrusts on a pro_rata basis and each new unitrust will receive an equal share of the assets of trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of trust 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite- in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the two new unitrusts will not differ materially from their interests in trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since trust is to be partitioned but all other provisions of trust will remain unchanged further the assets of trust will be distributed among the two new unitrusts in proportions that are consistent with the share of the income of trust to which each beneficiary is entitled under trust under trust the income is to be paid in equal proportions to the two income beneficiaries and each new unitrust will receive an equal share of the assets of trust also the remainder beneficiary will receive the remainder on the same terms as under trust thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries the fact that under trust both income beneficiaries are trustees and under the new unitrusts the sole income_beneficiary will be the only trustee is not a material difference for purposes of sec_1001 or cottage savings this will be a change in the way that the new unitrusts are administered and will not otherwise change the legal entitlements of any beneficiary during the term of the two new unitrusts the amount that will be paid to the income beneficiaries will be controlled by the terms of the trust documents therefore the proposed division of trust into two separate and distinct unitrusts each of which is intended to comply with the requirements under sec_664 of the code will not cause trust the two new separate unitrusts or the trustees to realize income or gain for federal_income_tax purposes under sec_61 or sec_1001 it is also consistent with the supreme court's decision in cottage savings to find that the equitable allocation of any make-up deficiency amounts that have accumulated in trust will not cause the beneficiaries of trust to have materially different interests in the two new unitrusts under trust at the time of the proposed partition both income beneficiaries will be entitled to benefit equally from any make-up deficiency amounts that have accumulated upon the division of trust the accumulated make-up deficiency amounts will be divided equally between the two new unitrusts therefore the equitable allocation between the two new separate unitrusts of the aggregate of the make-up deficiency amounts that have accumulated in trust will not cause the loss of any of such make-up deficiency amounts and will not cause trust the two new separate unitrusts or the trustees to realize income or gain for federal_income_tax purposes under sec_61 or sec_1001 except as specifically ruled on above we express no opinion as to the federal tax consequences of the transaction described above in particular we express no opinion on whether trust unitrust or unitrust is or will be a crut within the meaning of sec_664 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the powers of attorney on file a copy of this letter will be sent to b and trust’s authorized representatives sincerely h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
